DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on August 06, 2021.  Claims 1 – 17 are pending and currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Publication Number 2011 / 0231976 A1) to Herbener et al.
Regarding claim 1, Herbener et al., discloses the chest-worn, tactical gear support (CWTGS) assembly (300), comprising: 
the cummerbund (206 & 212) comprising an elongate band (See Figure 14) wrappable around a torso of a wearer, the elongate band (See Figure 14) having an outer engagement surface (207C & 213C) and terminating at first and second end portions (i.e. Left & Right End Portions of (206 & 212) in Figure 14) that adjustably engage to fit a girth of the wearer; and 
the modular gear attachment belt (102) comprising: 
equipment receiving features (i.e. MOLLE Webbing Straps) on an outward surface (See Figure 15), and 
an inward engagement surface (108B) that releasably engages the outer engagement surface (207C & 213C) of the cummerbund (206 & 212) to form the chest rig (See Paragraphs 0090, 0091, 0092 & 0093) (See Figures 13, 14 & 15).  

Regarding claim 2, Herbener et al., discloses wherein the outer engagement surface (207C & 213C) of the cummerbund (206 & 212) and the inward engagement surface (108B) of the modular gear attachment belt (102) mutually engage using a selected one of: (i) hook and loop material fastening (See Paragraph 0093) (See Figures 13, 14 & 15).  

Regarding claim 4, discloses wherein the cummerbund (206 & 212) comprises one or more belts (See Figure 14) that are adjustably buckled (i.e. via hook-and-loop fasteners) to longitudinally constrain the portion of the elongate band to fit the girth of the wearer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6, 8, 9, 10, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2011 / 0231976 A1) to Herbener et al., in view of (U.S. Patent Publication Number 2020 / 0300582 A1) to Becker et al.
Regarding claim 3, Herbener et al., does not explicitly disclose wherein the cummerbund comprises an elastic material that adjusts to the girth of the wearer.
Becker et al., teaches the cummerbund (110) comprises an elastic material (122L & 122R) that adjusts to the girth of the wearer (See Abstract & Paragraphs 0006 & 0008) (See Figures 3 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the cummerbund comprising an elastic material that adjusts to the girth of the wearer as taught by Becker et al., with the CWTGS of Herbener et al., in order to accommodate various size users.  

Regarding claim 6, Herbener et al., discloses the chest-worn, tactical gear support (CWTGS) assembly (See Figure 1), comprising: 
the tactical vest (300) comprising the front panel (100) and the back panel (200) connected by right and left shoulder straps (See Figure 1), the front panel (100) comprising the front engagement surface (108A) (See Figure 14) (See Paragraph 0090), and 
the cummerbund (206 & 212) comprising an elongate band (See Figure 14) wrappable around a torso of a wearer of the tactical vest (300), the elongate band (See Figure 14) having an inner engagement surface (207A, 207B, 213A & 213B) and terminating at first and second end portions (i.e. End Portions of (206 & 212) in Figure 14) that adjustably engage to fit a girth of the wearer, the inner engagement surface (207A, 207B, 213A & 213B) releasably engaging the front engagement surface (108A) of the tactical vest (300) (See Paragraphs 0090 & 0091) (See Figure 14).
However, Herbener et al., lacks and does not explicitly disclose the back panel comprising the horizontal back sleeve; and the rearward positioned portion of the cummerbund passing through the horizontal back sleeve of the tactical vest.
Becker teaches the back panel (60) comprises the horizontal back sleeve (58); and the rearward positioned portion of the cummerbund (10) passing through the horizontal back sleeve (58) of the tactical vest (12) (See Paragraph 0048) (See Figure 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the back panel comprise the horizontal back sleeve and the rearward positioned portion of the cummerbund passing through the horizontal back sleeve of the tactical vest as taught by Becker with the CWTGS of Herbener et al., in order to allow in order to allow band to be quickly centered and align with mating rear vest connectors (See Paragraph 0048).

Regarding claim 8, Herbener et al., discloses wherein the front engagement surface (108A) of the tactical vest (300) and the inner engagement surface (207A, 207B, 213A & 213B) of the cummerbund (206 & 212) mutually engage using a selected one of: (i) hook and loop material fastening (See Paragraphs 0090 & 0091) (See Figures 2 & 14).  

Regarding claim 9, Herbener et al., discloses wherein the cummerbund (206 & 212) comprises an outer engagement surface (207C & 213C) (See Figure 14), the CWTGS assembly further comprising the modular gear attachment belt (102) comprising: equipment receiving features (i.e. MOLLE Webbing Straps) on (102) on an outward surface (See Figure 15), and an inward engagement surface (108B) that releasably engages the outer engagement surface (207C & 213C) of the cummerbund (206 & 212) to form the chest rig (See Figures 13 &15).
  
Regarding claim 10, Herbener et al., discloses wherein the outer engagement surface (207C & 213C) of the cummerbund (206 & 212) and the inward engagement surface (108B) of the modular gear attachment belt (102) mutually engage usingDocket No. JO1.003.00-PO-US -17-(i) hook and loop material fastening (See Paragraph 0090). 
 
Regarding claim 11, Herbender et al., as Becker et al., discloses wherein the cummerbund (110) comprises an elastic material (122L & 122R) that adjusts to the girth of the wearer (See Abstract & Paragraphs 0006 & 0008) (See Figures 3 & 4).

Regarding claim 12, Herbender et al., discloses wherein the cummerbund (206 & 212) comprises one or more belts (See Figure 14) that are adjustably buckled to longitudinally constrain the portion of the elongate band to fit the girth of the wearer (See Figure 14).  

Claim(s) 5, 14, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2011 / 0231976 A1) to Herbener et al., and (U.S. Patent Publication Number 2019 / 0166926 A1) to Doroski et al.
Regarding claim 5, Herbener et al., discloses wherein the modular gear attachment belt (102) is provisioned with the first set of gear (i.e. Ballistic Packs) (See Paragraph 0003) (See Figure 1).
However, Herbener et al., lacks and does not explicitly disclose the CWTGS assembly comprising the second modular gear attachment belt to that is provisioned with the second set of gear, the second modular gear attachment belt replacing the first modular gear attachment belt on the cummerbund for one or more of: (i) expedited replenishmentDocket No. JO1.003.00-PO-US -16- of the first set of gear that is expended; and (ii) reconfiguration of the CWTGS for different tactical mission requirements.  
Doroski et al., teaches the CWTGS assembly (200) comprising the second modular gear attachment belt (2400 or 2800 or 2900 or 3000 or 3100 or 3200 or 3600) to that is provisioned with the second set of gear (i.e. Stays Positioned in Different Cylindrical Pocket Locations in Figure 24, 28, 29, 30, 31, 32 & 36, the second modular gear attachment belt (2400 or 2800 or 2900 or 3000 or 3100 or 3200 or 3600) replacing the first modular gear attachment belt (2150 or 2154) on the cummerbund (1200) for one or more of: (i) expedited replenishmentDocket No. JO1.003.00-PO-US -16-of the first set of gear (2160 & 2170) that is expended; and (ii) reconfiguration of the CWTGS for different tactical mission requirements (See Figures 20, 24, 28, 29, 30, 31, 32 & 36).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second modular gear attachment belt to that is provisioned with the second set of gear, the second modular gear attachment belt replacing the first modular gear attachment belt on the cummerbund for one or more of: (i) expedited replenishmentDocket No. JO1.003.00-PO-US -16- of the first set of gear that is expended; and (ii) reconfiguration of the CWTGS for different tactical mission requirements as taught by Doroski et al., with the CWTGS of Herbener et al., in order to provide various support configurations to assist with rehabilitation.	

Regarding claim 14, Herbener et al., discloses the method of wrapping an elongate band (206 & 212) of the cummerbund (206 & 212) around the torso of a wearer; 
engaging terminating first and second end portions (i.e. Distal Left & Right End Portions of (206 & 212) in Figure 14) of the elongate band that adjustably engages to fit a girth of the wearer (See Figure 14); 
releasably engaging an inward engaging surface (108B) of the first modular gear attachment belt (102) to an outer engagement surface (207C & 213C) of the cummerbund (206 & 212) to form the chest-worn, tactical gear support (CWTGS) assembly (See Figure 15), the first modular gear attachment belt (102) having equipment receiving features (i.e. MOLLE Webbing Straps) on an outward surface that are provisioned with the first set of gear (i.e. Ballistic Packs). 
However, Herbener et al., does not explicitly disclose the method steps of subsequently replacing the first modular gear attachment belt on the cummerbund with the second modular gear attachment belt that is provisioned with the second set of gear and for one or more of:Docket No. JO1.003.00-PO-US -18-(i) expedited replenishment of the first set of gear that is expended; and (ii) reconfiguration of the CWTGS assembly for different tactical mission requirements. 
Doroski et al., teaches the method steps of subsequently replacing the first modular gear attachment belt (2150 or 2154) on the cummerbund (1200) with the second modular gear attachment belt (2400 or 2800 or 2900 or 3000 or 3100 or 3200 or 3600) that is provisioned with the second set of gear (i.e. Stays Positioned in Different Cylindrical Pocket Locations in Figure 24, 28, 29, 30, 31, 32 & 36) and for one or more of:Docket No. JO1.003.00-PO-US -18-(i) expedited replenishment of the first set of gear (2160 & 2170) that is expended; and (ii) reconfiguration of the CWTGS assembly for different tactical mission requirements. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of subsequently replacing the first modular gear attachment belt on the cummerbund with the second modular gear attachment belt that is provisioned with the second set of gear and for one or more of:Docket No. JO1.003.00-PO-US -18-(i) expedited replenishment of the first set of gear that is expended; and (ii) reconfiguration of the CWTGS assembly for different tactical mission requirements as taught by Doroski et al., with the CWTGS of Herbener et al., in order to provide various support configurations to assist with rehabilitation.

Regarding claim 16, Herbender et al., discloses the method steps of wherein: engaging terminating first and second end portions of the elongate band of the cummerbund (206 & 212) comprises placing the terminating first end portion over the terminating second end portion, the terminating first end portion directed toward the first lateral side of the wearer; and subsequently replacing the first modular gear attachment belt (102 ) comprises pulling off an end of the first modular gear belt (102) that is on the second lateral side of the wearer, leaving the terminating first end portion in engagement over the terminating second end portion of the cummerbund (206 & 212) (See Figure 14).  

Regarding claim 17, Herbener et al., as modified by Doroski discloses the method steps of further comprising expeditiously removing the CWTGS assembly by pulling off another end of the second modular gear belt (2400 or 2800 or 2900 or 3000 or 3100 or 3200 or 3600) that is on the first lateral side of the wearer, the engagement of the second modular gear belt (2400 or 2800 or 2900 or 3000 or 3100 or 3200 or 3600) to the terminating first end portion of the cummerbund (1200) causing disengagement from the terminating second end portion of the cummerbund (1200).  

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2011 / 0231976 A1) to Herbener et al., and (U.S. Patent Publication Number 2020 / 0300582 A1) to Becker et al., as applied to claim 6 above, and further in view of (U.S. Patent Number 7987523 B2) to Cole et al.
Regarding claim 7, Herbener et al., as modified by Becker et al., does not explicitly disclose the horizonal back sleeve (58) comprising the top flap and the bottom flap that are releasably engaged by hook and loop material fastening.
Cole et al., teaches the horizontal sleeve (48) comprising the top flap (See Figure 3) that is releasably engaged by hook and loop material fastening (49) (See Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the horizontal sleeve comprising the top flap that is releasably engaged by hook and loop material fastening as taught by Cole et al., with the CWTGS of Herbener et al., in order to provide quick and easy access and provide quick and easy fastening.
However, Herbener et al., as modified by above does not explicitly disclose the bottom flap.
Cole et al., recites: “Many changes, modifications, variations and other uses and applications of the present construction will, however, become apparent to those skilled in the art after considering the specification and the accompanying drawings.  (See Column 9, lines 13 – 17).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively field to make the flap, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. Bemis Co., 193 USPQ 8.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2011 / 0231976 A1) to Herbener et al., and (U.S. Patent Publication Number 2020 / 0300582 A1) to Becker et al., as applied to claim 9 above, and further in view of (U.S. Patent Publication Number 2019 / 0166926 A1) to Doroski et al.
Regarding claim 13, Herbener et al., discloses wherein the modular gear attachment belt (102) is provisioned with the first set of gear (i.e. Ballistic Packs).
However, Herbener et al., does not disclose the second modular gear attachment belt to that is provisioned with the second set of gear, the second modular gear attachment belt replacing the first modular gear attachment belt on the cummerbund for one or more of: (i) expedited replenishment of the first set of gear that is expended; and (ii) reconfiguration of the CWTGS assembly for different tactical mission requirements. 
Doroski et al., teaches the CWTGS assembly (200) comprising the second modular gear attachment belt (2400 or 2800 or 2900 or 3000 or 3100 or 3200 or 3600) to that is provisioned with the second set of gear (Stays Positioned in Different Cylindrical Pocket Locations in Figures 24, 28, 29, 30, 31, 32 & 36), the second modular gear attachment belt (2400, 2800, 2900, 3000, 3100, 3200 & 3600) replacing the first modular gear attachment belt (2150 or 2154) on the cummerbund (1200) for one or more of: (i) expedited replenishmentDocket No. JO1.003.00-PO-US -16-of the first set of gear (2160 & 2170) that is expended; and (ii) reconfiguration of the CWTGS for different tactical mission requirements (See Figures 20, 24, 28, 29, 30, 31, 32 & 36).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second modular gear attachment belt to that provisioned with the second set of gear, the second modular gear attachment belt replacing the first modular gear attachment belt on the cummerbund for one or more of: (i) expedited replenishment of the first set of gear that is expended; and (ii) reconfiguration of the CWTGS assembly for different tactical mission requirements as taught by Doroski et al., with the CWTGS of Herbener et al., in order to provide various support configurations to assist with rehabilitation.	

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2011 / 0231976 A1) to Herbener et al., and (U.S. Patent Publication Number 2019 / 0166926 A1) to Doroski et al., as applied to claim 14 above, and further in view of (U.S. Patent Publication Number 2020 / 0300582 A1) to Becker et al.
Regarding claim 15, Herbener et al., discloses the method steps of wherein wrapping the elongate band of the cummerbund (206 & 212) around the torso of the wearer comprises: placing the tactical vest (300) on the wearer to position the back panel (200) on the backside of the torso of the wearer with the front panel (100) on a chest of the wearer, the front and the back panels (100 & 200) connected by right and left shoulder straps that rest on corresponding shoulders of the wearer; and positioning an inner engagement surface (207A & 207B) of the elongate band having to engage the front engagement surface (108A) of the tactical vest (300) (See Figure 14). 
However, Herberner et al., as modified by above does not explicitly disclose the method steps of inserting the elongated band of the cummerbund through the horizontal back sleeve on the back panel of the tactical vest.
Becker et al., discloses the method steps of inserting the elongated band of the cummerbund (10, 14 & 16) through the horizontal back sleeve (58) on the back panel (60) of the tactical vest (12) (See Paragraph 0048) (See Figure 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the back panel comprise the horizontal back sleeve and the rearward positioned portion of the cummerbund passing through the horizontal back sleeve of the tactical vest as taught by Becker with the CWTGS of Herbener et al., in order to allow in order to allow band to be quickly centered and align with mating rear vest connectors (See Paragraph 0048).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Number 9,943,125 B2) to LeMarbe discloses the chest-worn, tactical gear support (CWTGS) assembly (100), comprising: 
the tactical vest (110) comprising the front panel (36) and the back panel (38) connected by right and left shoulder straps (See Figure 1), the front panel (36) comprising the front engagement surface (i.e. Horizontal Hook Faster on (36) in Figure 1), 
the cummerbund (30) comprising an elongate band (i.e. Left & Right Portions of (30) in Figure 1) wrappable around a torso of a wearer of the tactical vest (110), the elongate band (i.e. Left & Right Portions of (30) in Figure 1) having an inner engagement surface and terminating at first and second end portions that adjustably engage to fit a girth of the wearer, the inner engagement surface (i.e. Loop Fastener Portion of (30)) releasably engaging the front engagement surface (i.e. Hook Fastener Portion on (36) in Figure 1) of the tactical vest (110) (See Column 4, lines 42 – 44). 

	(U.S. Patent Number 2019 / 0075916 A1) to Becker discloses disclose the CWTGS assembly (30) comprising the modular gear attachment belt (20) to that is provisioned with the set of gear (10) (See Figure 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734  
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734